Upon Motion of Mr. Whitaker, being of the Plaintiff’s Counsel, and upon producing a Report made in the Cause by William Tunley Esq. Master of this Court; It is Ordered with the consent of Major Blakewey of the Defendants Counsel, That the said Report, and all the matters and things therein contained, be Ratified and confirmed by the Order of this honourable Court, to be performed according to the true meaning thereof; And That the Defendants pay the Plaintiff usual costs.
Intr. ,
Tho. Lamboll Deputy Register